            Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
CITY OF ST. CLAIR SHORES POLICE AND :               Civil Action No. 1:21-cv-03385
FIRE RETIREMENT SYSTEM, Individually :
and on Behalf of All Others Similarly Situated, :   CLASS ACTION
                                                :
                             Plaintiff,         :   COMPLAINT FOR VIOLATION OF THE
                                                :   FEDERAL SECURITIES LAWS
       vs.                                      :
                                                :
CREDIT SUISSE GROUP AG, THOMAS                  :
GOTTSTEIN, LARA J. WARNER and                   :
DAVID R. MATHERS,                               :
                                                :
                             Defendants.            DEMAND FOR JURY TRIAL
                                                x
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 2 of 36




       Plaintiff, City of St. Clair Shores Police and Fire Retirement System (“plaintiff”),

individually and on behalf of all others similarly situated, by plaintiff’s undersigned attorneys, for

plaintiff’s complaint against defendants, alleges the following based upon personal knowledge as to

plaintiff and plaintiff’s own acts and upon information and belief as to all other matters based on the

investigation conducted by and through plaintiff’s attorneys, which included, among other things, a

review of the U.S. Securities and Exchange Commission (“SEC”) filings by Credit Suisse Group AG

(“Credit Suisse” or the “Company”), Company press releases, conference call transcripts and media

reports about the Company. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                        INTRODUCTION

       1.      This is a securities class action on behalf of all persons who purchased or otherwise

acquired Credit Suisse American Depositary Receipts (“ADRs”) between October 29, 2020 and

March 31, 2021 (the “Class Period”), against Credit Suisse and certain of its officers and/or directors

for violations of the Securities Exchange Act of 1934 (“1934 Act”).

       2.      Credit Suisse is a global financial services company based in Zurich, Switzerland. It

has branch offices in the United States and around the globe, and its ADRs are listed and trade on the

New York Stock Exchange (“NYSE”). During the Class Period, defendants issued materially false

and misleading statements regarding the Company’s business metrics and financial prospects.

Specifically, defendants concealed material defects in the Company’s risk policies and procedures

and compliance oversight functions and efforts to allow high-risk clients to take on excessive

leverage, including Greensill Capital (“Greensill”) and Archegos Capital Management (“Archegos”),

exposing the Company to billions of dollars in losses. Not only did defendants conceal these

operational landmines from Credit Suisse investors, which caused the price of Credit Suisse

securities to be artificially inflated, but they also undertook actions indicating that Credit Suisse
                                                 -1-
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 3 of 36




securities were substantially undervalued, such as a massive stock buy-back program worth 1.5

billion Swiss francs worth (equivalent to $1.6 billion).

       3.      As a result of defendants’ false statements, Credit Suisse ADRs traded at artificially

inflated prices, reaching a high of $14.95 per ADR by February 2021. Following a series of

corporate scandals which have revealed grave deficiencies in Credit Suisse’s risk and compliance

activities, the price of Credit Suisse ADRs plummeted, reaching a low of just $10.60 per ADR by

March 31, 2021.

Greeensill Capital

       4.      Until it filed for insolvency protection on March 8, 2021, Greensill was a financial

services company based in the United Kingdom and Australia focused on the provision of supply-

chain financing and related services. Greensill was founded in 2011 by Lex Greensill. Its revenue

streams included offering conventional banking services through a German subsidiary, Greensill

Bank (de), the offering of bonds based on debt it has purchased, and managing funds with partner

organizations, primarily Credit Suisse.

       5.      Greensill provided financing for companies that paid for orders from suppliers. It

allowed suppliers to be paid as soon as an order was placed rather than waiting for weeks or months.

At the same time, it allowed large companies to lengthen their payment terms with Greensill, thereby

bridging the gap between invoice date and payment date.

       6.      In order to finance its activities, Greensill relied on loans provided by specialized

supply-chain investment funds managed by Credit Suisse. Greensill would issue notes bought by

investment funds, thus providing Greensill with cash. The repayment of these loans was secured by

Greensill’s entitlement to the cash paid to its clients’ suppliers. However, as recently disclosed by

Bloomberg and The Wall Street Journal, Credit Suisse investment funds are alleged to have bought


                                                -2-
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 4 of 36




notes tied to Greensill’s “future accounts receivables finance” activity, meaning these loans were

only secured by future and uncertain sales, and were therefore riskier.

       7.        Credit Suisse in turn offered investment funds which provided exposure to the

Greensill funds through its asset management unit, marketing them to its own clients such as pension

funds. Credit Suisse largely allowed Greensill – the seller of the assets – to decide what the funds

would buy, without a Credit Suisse fund manager involved in the selection of the individual

securities. To increase the appeal to investors, many of the assets were insured, making them appear

as safe but higher-yielding alternatives to money market funds.

       8.        In July 2020, a group of insurers led by insurer Tokio Marine advised Greensill that it

would stop providing insurance coverage. The group was insuring $4.6 billion worth of Greensill

assets. The decision came after Tokio Marine discovered that its insurance of Greensill funds had

exceeded internal risk limits. Greensill tried to obtain an extension of the coverage, including by

taking legal action against the insurers, but was ultimately unsuccessful. Without the insurance

backing up the loans, it became difficult to value the Greensill securities being marketed and sold by

Credit Suisse.

       9.        About that same time, Credit Suisse became aware that German banking authorities

had begun investigating Greensill’s Bremen-based bank. In addition, in late 2020, Greensill began a

search for a new outside independent auditor after growing too large for the firm’s then-current

auditor, Saffery Champness. KPMG, Deloitte, members of the Big Four, and smaller accounting

firm BDO all declined to become Greensill’s new auditor. Critically, Credit Suisse made a $160

million bridge loan to Greeensill in October 2020 that was approved by defendant Lara J. Warner

over objections by Credit Suisse’s own risk managers. Nonetheless, shortly after the loan was




                                                  -3-
                 Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 5 of 36




provided, Credit Suisse began to aggressively market the Greensill supply chain funds to its own

clients.

           10.    On March 1, 2021, Credit Suisse suddenly froze $10 billion in funds that were

invested in Greensill’s financial products and held by its supply-chain investment funds.

           11.    On March 8, 2021, Greensill filed for insolvency protection, as it found itself unable

to repay the $160 million loan to Credit Suisse, which had been paid down to $140 million.

According to the Financial Times, more than 1,000 investors in the Greensill funds were unable to

exit their positions.

           12.    By March 10, 2021, it was disclosed that Greensill investors had retained counsel and

intended to sue Credit Suisse for their losses because Credit Suisse continued to market the biggest

of the funds as a fully insured, low-risk product despite a decision by insurers during the summer of

2020 not to renew coverage. Edouard Fremault (“Fremault”), a partner at Deminor in Brussels,

represented that his firm had already been approached by several investors who had suffered losses

as high as 60% and were reviewing their legal options. According to Fremault, the fund in question,

Credit Suisse (Lux) Supply Chain Finance Fund, was promoted by Credit Suisse as fully insured and

this played a key part in the investors’ decision to choose it as a safe option. “Investors were not

informed that the insurance companies decided during the summer 2020 that they would no longer

insure the underlying receivables with effect as from March 1,” Fremault said as reported by

Bloomberg News. The Financial Times likewise reported that Greensill’s collapse exposed Credit

Suisse to billions of dollars in potential liability. Credit Suisse later acknowledged $2.3 billion

worth of problematic loans in its Greensill funds.




                                                  -4-
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 6 of 36




       13.        As the market digested this news, the price of Credit Suisse ADRs collapsed from a

close of $14.70 per ADR on March 1, 2021 to just $12.85 per ADR by market close on March 12,

2021, on unusually high volume, a decline of almost 13%.

Archegos

       14.        Archegos is a family office investment fund run by Sung Kook (a.k.a. Bill) Hwang

(“Hwang”). Hwang previously ran Tiger Asia Management until that firm pled guilty in 2012 to

insider trading in Chinese bank stocks and the SEC banned Hwang from managing other people’s

money. Hwang launched the Archegos family office fund with $200 million in 2013 to allow him to

avoid the SEC trading ban. By 2020, Hwang had grown the assets under management at Archegos

to $10 billion.

       15.        Archegos’ investment holdings are primarily in the form of total return swaps, a

financial instrument where the underlying securities (stocks) are held by the banks that broker the

investments. The swaps allow investors such as Archegos to bet on stock price moves, often with

high levels of leverage, without owning the underlying shares. Instead, banks buy and hold the

stocks and give the fund a performance-related return. The fund secures the trades by giving the

bank collateral, such as cash or equities. Archegos held assets of approximately $10 billion but

utilized the leverage provided by its swaps strategy to gain exposure to more than $50 billion worth

of securities. Leverage is risky because it magnifies losses, just as it magnifies potential returns.

The strategy was designed in part to allow Hwang to avoid margin limits and regulatory disclosure

requirements. Unbeknownst to investors and regulators, several large brokerage banks, including

Credit Suisse, had each simultaneously allowed Archegos to take on billions of dollars of exposure

to volatile equities through swaps contracts, dramatically elevating the risk posed by these

concentrated positions


                                                 -5-
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 7 of 36




        16.     While the Archegos family fund operated below the radar of the investing public and

regulators, it became a very sought-after customer for fee-hungry banks like Credit Suisse. As the

Financial Times would later disclose in a March 30, 2021 report:

                Hwang was seen as a compelling prospective client by prime brokers, the
        potentially lucrative but risky division of investment banks that loans cash and
        securities to hedge funds and processes their trades.

                 Concerns about his reputation and history were offset by a sense of the huge
        opportunities from dealing with him, according to two of Archegos’s prime brokers.
        He is known as an “aggressive, moneymaking genius”, according to one analyst note,
        who grew Archegos from assets of about $200m at its 2012 launch to almost $10bn
        in just nine years.

               The fee-hungry investment banks were ravenous for Hwang’s trading
        commissions and desperate to lend him money so he could magnify his bets. Those
        included taking outsized positions in stocks such as Chinese technology company
        Baidu and US media giant Viacom.

               “It’s pretty hard for me to defend why we loaned him so much,” said an
        executive at a bank with billions of dollars of exposure to Archegos.

        17.     During the week of March 22, 2021, the group of prime brokerage banks facilitating

Archegos’ high-risk strategy became concerned as the market value of some of the stock shares

underlying its swaps positions declined. On Friday, March 26, 2021, several of these banks –

including Morgan Stanley, Goldman Sachs and UBS – began liquidating billions of dollars’ worth of

securities at fire-sale prices after Archegos failed to meet a margin call, further driving down prices.

By the time Credit Suisse tried to liquidate its own positions underlying Archegos swap contracts

over the ensuing weekend, prices had already collapsed and Credit Suisse quickly racked up billions

of dollars in losses.

        18.     After the market price of Credit Suisse ADRs plunged between Friday, March 26 and

Monday, March 29, 2021 on this news, Credit Suisse issued a press release on March 29 conceding

that “the loss resulting from this exit . . . could be highly significant and material to our first quarter



                                                   -6-
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 8 of 36




results.” The Financial Times then pegged Credit Suisse’s estimated losses at between $3 billion

and $5 billion, more than a year’s worth of the Company’s net profit.

        19.     On March 30, 2021, the SEC summoned all of the banks embroiled in the Archegos

affair, then being called “one of the biggest fund blowups in years.” S&P Global Ratings

downgraded Credit Suisse’s corporate debt rating that day to negative from stable, substantially

increasing the Company’s costs of capital. S&P’s press release stated in pertinent part that “[i]n our

view, there is a meaningful risk that clarification of the reasons for a potential material loss related to

a single client may reveal deficiencies in Credit Suisse group’s risk management system or a risk

appetite that is not commensurate with the current ratings.” The report added that “[a]s a result of its

investment banking and asset management activities, Credit Suisse’s risk profile remains complex

and entails financial and nonfinancial risks.” S&P further lamented that “[m]anagement of its

relationships with the U.S. hedge fund and Greensill group also has potential to damage the bank’s

reputation, which was already tarnished following high-profile governance issues in 2020 and

culminated with its CEO’s departure,” referring to defendant Thomas Gottstein’s predecessor as

Chief Executive Officer (“CEO”) stepping down after a corporate espionage scandal.

        20.     As reported by The Wall Street Journal on March 31, 2021, Credit Suisse “had a core

capital buffer of 12.9% at year-end” and “[i]f the Archegos hit is $4 billion, that ratio could fall by

roughly 1 percentage point to well below the 12.5% minimum targeted by the lender.” In addition,

the report stated that even if Credit Suisse’s capital ratios remain high enough to preclude its being

forced to raise additional capital, Credit Suisse “[s]hareholders can expect a suspension of its share

buyback program at the least.”




                                                   -7-
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 9 of 36




        21.     The market price of Credit Suisse ADRs fell another nearly 20% on this news,

declining from their close of $13.21 per ADR on March 25, 2021 to close at $10.60 per ADR on

March 31, 2021, on unusually high volume.

        22.     The true facts, which were known or recklessly disregarded by the defendants but

concealed from the investing public during the Class Period, were as follows:

                (a)     Credit Suisse’s co-mingling of its lending, asset management, and private

wealth management functions and imprudently aggressive pursuit of fees had materially diminished

the Company’s ability to properly assess and manage its own risk exposure to high-risk clients and

potential liabilities from client losses;

                (b)     Credit Suisse had ignored numerous red flags in connection with the Greensill

funds, such as suspicious shipment activities during an internal compliance check, and overrode the

concerns of the Company’s in-house credit-structuring team in packing and selling billions of

dollars’ worth of Greensill-linked securities to investors;

                (c)     Credit Suisse had conspired with Hwang to allow Archegos to covertly take

on billions of dollars in excessively concentrated and risky positions by utilizing highly leveraged

total return swaps, placing the risk of loss associated with these positions on Credit Suisse and its

investors;

                (d)     Credit Suisse was understating its exposure to risk and thus overstating its

Tier 1 capital ratios in its public statements; and

                (e)     Credit Suisse’s internal controls were inadequate to ensure that the

Company’s potential liability to customers and losses arising from its exposure to customer losses

were properly accounted for, managed and disclosed to investors.




                                                 -8-
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 10 of 36




        23.      On April 6, 2021, Credit Suisse revealed that it would record a charge of 4.4 billion

francs ($4.7 billion) in the first quarter of 2021 as a result of the Archegos losses, resulting in a 900

million franc loss for the first quarter 2021. The Company also disclosed that Brian Chin, the CEO

of its Investment Bank, and defendant Warner, its Chief Risk and Compliance Officer, were stepping

down immediately. Critically, Credit Suisse slashed its dividend by two-thirds to 0.10 francs per

share and halted its plan to resume share buybacks. The Company also launched separate external

investigations into both the Archegos and Greensill debacles and a “tactical crisis committee” to deal

with the fallout.

        24.      On April 8, 2021, The Wall Street Journal, in an article entitled “Credit Suisse

Ignored Warnings Before Archegos and Greensill Imploded,” reported that Credit Suisse executives

had long known about the excessive risks posed by the Company’s Archegos and Greensill

investments, but failed to disclose these facts to investors.

        25.      As a result of defendants’ false and misleading statements, Credit Suisse ADRs traded

at inflated prices during the Class Period. However, after the above revelations seeped into the

market, the price of the Company’s ADRs was hammered by massive sales, sending it down nearly

30% from its Class Period high.

                                  JURISDICTION AND VENUE

        26.      Jurisdiction is conferred by §27 of the 1934 Act. The claims asserted herein arise

under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17

C.F.R. §240.10b-5.

        27.      Venue is proper here pursuant to §27 of the 1934 Act. Many of the false and

misleading statements were made in or issued from this District. Credit Suisse has offices in this

District and many of the acts and transactions giving rise to the violations of law complained of

occurred here.
                                                  -9-
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 11 of 36




       28.     In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

                                          THE PARTIES

       29.     Plaintiff City of St. Clair Shores Police and Fire Retirement System purchased Credit

Suisse ADRs, as described in the attached certification incorporated herein, and was damaged

thereby.

       30.     Defendant Credit Suisse is a global financial services company. Credit Suisse is

based in Zurich, Switzerland, and has branch offices in the United States and around the globe. Its

ADRs, each representative of one share of Credit Suisse common stock, trade on the NYSE under

the ticker symbol “CS.” As of December 31, 2020, Credit Suisse had more than 2.4 billion shares of

its common stock issued and outstanding.

       31.     Defendant Thomas Gottstein (“Gottstein”) is, and at all relevant times was, the CEO

of Credit Suisse.

       32.     Defendant Lara J. Warner (“Warner) was, until her April 2021 departure, the Chief

Risk and Compliance Officer of Credit Suisse.

       33.     Defendant David R. Mathers (“Mathers”) is, and at all relevant times was, Chief

Financial Officer (“CFO”) of Credit Suisse.

       34.     Defendants Gottstein, Warner and Mathers (the “Individual Defendants”), because of

their positions with the Company, possessed the power and authority to control the contents of

Credit Suisse’s quarterly reports, press releases and presentations to securities analysts, money and

portfolio managers, and institutional investors, i.e., the market. They were provided with copies of

the Company’s reports and press releases alleged herein to be misleading prior to or shortly after

their issuance and had the ability and opportunity to prevent their issuance or cause them to be
                                                - 10 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 12 of 36




corrected. Because of their positions with the Company, and their access to material non-public

information available to them but not to the public, Gottstein, Warner and Mathers knew that the

adverse facts specified herein had not been disclosed to and were being concealed from the public

and that the positive representations being made were then materially false and misleading.

                 FRAUDULENT SCHEME AND COURSE OF BUSINESS

       35.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about Credit Suisse. Defendants’ fraudulent scheme and course of

business that operated as a fraud or deceit on purchasers of Credit Suisse ADRs was a success, as it:

(i) deceived the investing public regarding Credit Suisse’s prospects and business; (ii) artificially

inflated the prices of Credit Suisse ADRs; and (iii) caused plaintiff and other members of the Class

(defined herein) to purchase Credit Suisse ADRs at inflated prices.

                                        BACKGROUND

       36.     Credit Suisse operates as a financial services company. Since defendant Gottstein’s

realignment in August 2020, the Company has reported in four segments, plus its “Corporate

Center,” including: (i) Swiss Universal Bank (which included both Private Clients and Corporate &

Institutional Clients); (ii) International Wealth Management (which included Private Banking and

Asset Management); (iii) Asia Pacific; and (iv) Investment Banking. Also, as part of an August

2020 realignment, Credit Suisse combined its former Risk Management and Compliance functions

into a single integrated Chief Risk and Compliance Officer function, permitting it to significantly

slash a number of compliance and risk oversight positions which it now claimed were duplicative.

            DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
       STATEMENTS AND OMISSIONS ISSUED DURING THE CLASS PERIOD

       37.     On October 29, 2020, Credit Suisse issued a press release announcing its third quarter

2020 (“3Q20”) financial results for the interim period ended September 30, 2020. The title of the


                                               - 11 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 13 of 36




release emphasized the Company’s ongoing “[s]trong business growth and continued capital

generation.” Highlighting the Company’s “[s]trong capital position with CET1 ratio of 13.0% in

3Q20, up from 12.5% in 2Q20; Tier 1 leverage ratio of 6.3%1 in 3Q20, up from 6.2% in 2Q20,” the

release stated that Credit Suisse was “[c]ommitted to deliver to shareholders,” stating in pertinent

part as follows:

       •       Board of Directors recommends shareholders to approve second half of 2019
               dividend of CHF 0.1388 per share at forthcoming Extraordinary General
               Meeting (EGM) on November 27, 2020

       •       Continued accrual of 5% higher dividend for 2020 compared to 2019
               dividend

       •       Intention to restart share buybacks in January 2021, with a 2021 share
               buyback program of up to CHF 1.5 billion and an expected repurchase of
               at least CHF 1.0 billion next year

(Footnote omitted.)

       38.     The release also highlighted Credit Suisse’s “[k]ey strategic highlights, delivering

sustainable growth,” a “[c]ontinued momentum in Wealth Management businesses,” a “[s]ingle

global Investment Bank with adjusted* RoRC of 14% in 9M20 with strong revenue growth across

fixed income sales and trading, equity sales and trading and capital markets,” and a “[s]uccessful

execution of key strategic initiatives as previously announced with expected gross savings of

approximately CHF 400 million to CHF 450 million from 2022 onwards; allow for reinvestment in

full, subject to market and economic conditions.”

       39.     The release further quoted defendant Gottstein, who highlighted the Company’s

purportedly strong business metrics and financial prospects and claimed the Company’s balance

sheet supported a dividend increase and large stock buyback, stating in pertinent part as follows:

       “We have once again proven the strength of our diversified business and we are
       confident that the refinements that we announced over the summer will provide
       further momentum as we complete the restructuring measures. With a strong CET1
       ratio of 13.0%, we are well positioned to drive further balance sheet growth. We
                                               - 12 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 14 of 36




       are pleased that we are proposing the payout of the second tranche of our 2019
       dividend and that we continue to accrue a 5% higher 2020 dividend for our
       shareholders. Furthermore, we intend to resume our share buyback program in
       January 2021 with a target repurchase of up to CHF 1.5 billion of shares and a
       minimum of at least CHF 1.0 billion for the full year.”

                                         *       *       *

       OUTLOOK

                As we move through the fourth quarter and look ahead to 2021, we are
       focusing on ensuring that we continue to deliver outstanding products and services
       to our clients, supporting them through the persisting COVID-19 pandemic and the
       resultant economic challenges. We would expect this environment to continue to
       result in elevated levels of transactional and trading activity, across both our wealth
       management and investment banking businesses, as our clients respond to the
       macroeconomic uncertainties. Furthermore, the interest rate environment should
       continue to support higher levels of financing demand, and we would expect higher
       loan growth to help Credit Suisse to offset the pressure from lower interest rates.
       While the path of the pandemic remains uncertain, we have a significant CECL
       buffer on our balance sheet; and we expect to continue to benefit further from our
       focus on the resilient Swiss economy. With the CET1 capital ratio at 13%, we now
       believe that it is appropriate to pay our shareholders the second half of the 2019
       dividend, to continue to accrue for our 2020 dividend payment and to resume the
       share buyback program next January.

(Footnotes omitted.)

       40.     During a conference call conducted later that afternoon with stock analysts and

investors, defendant Gottstein opened his remarks by emphasizing the purportedly strong risk

oversight built into Credit Suisse’s August 2020 realignment of risk management oversight. He

highlighted the purportedly “successful implementation to date of the strategic initiatives we

announced a couple of months ago, including the creation of a single global investment bank, [and]

the integration of our risk and compliance functions,” and further stated that “[t]hese initiatives

should allow us to invest in our wealth management related business in order to build on the

considerable progress, we have already achieved, and to position ourselves even more strongly in

2021 and beyond as a leading wealth manager with strong global investment banking capabilities.”

He also claimed that Credit Suisse’s “CET 1 ratio [had] increased from 12.5% in the second quarter

                                               - 13 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 15 of 36




to 13% in the third quarter, supporting the ongoing strong capital generation as well as measures

we took to mitigate the impact of COVID-19 on risk-weighted assets.” Defendant Gottstein went

on to again emphasize that the Company’s strong balance sheet supported the planned 5% dividend

increase and the massive stock buyback program.

       41.     On November 23, 2020, Credit Suisse filed its 3Q20 Pillar 3 and regulatory

disclosures with the SEC on Form 6-K which were signed by defendants Warner and Mathers.

Among other things, the 3Q20 Pillar 3 report stated that Credit Suisse had a CET1 ratio of 13.0%.

       42.     On November 27, 2020, Credit Suisse issued a press release announcing that

shareholders had approved a second distribution of its 2019 dividend at an Extraordinary General

Meeting of shareholders. The release quoted Urs Rohner, the Chairman of the Board of Directors of

Credit Suisse, who stated that “‘[b]ased on our proven strategy, strong capital position and well-

executed crisis response, and in line with our intention to increase the dividend by at least 5% per

annum, we had proposed to approve the second distribution of the 2019 dividend, to allow for the

full distribution of the dividend for the financial year 2019. On behalf of the Board of Directors, I

would like to thank our shareholders for approving our proposal.’”

       43.     On December 15, 2020, Credit Suisse issued a press release announc                inga2020

Investor Update which emphasized Credit Suisse’s “[a]ccelerating growth in strategic business areas,

continuing to deliver for our stakeholders.” The release provided the following “[f]inancial

ambitions” and quoted defendant Gottstein stating how the Company was on track to achieve them,

stating in pertinent part as follows:

       Financial ambitions:

       •       Reconfirm medium-term ambition of a Return on Tangible Equity (RoTE) of
               10% to 12%

       •       Operate with a CET1 ratio of at least 12.5% for at least the first half of 2021
               given the ongoing COVID-19 pandemic
                                               - 14 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 16 of 36




       •       Continue to accrue for at least 5% dividend growth per annum, including
               with respect to the planned 2020 dividend compared to CHF 0.2776 per share
               paid this year

       •       Intend to restart share buybacks in January 2021 of up to CHF 1.5 billion,
               with at least CHF 1.0 billion, for the full year, subject to market and
               economic conditions

       Thomas Gottstein, Chief Executive Officer of Credit Suisse Group AG,
       commented:

               “Today, we are outlining our ambitious and achievable growth agenda for
       2021 and beyond, including broad-based investment initiatives to accelerate growth
       in our Wealth Management-related businesses and our Investment Bank, with a
       commitment to placing Sustainability and our new SRI function at the heart of our
       strategy. We continue to believe wealth management is one of the most attractive
       segments in financial services, notably in Asia Pacific, and we also expect to further
       expand the connectivity between our Investment Bank and the Wealth
       Management-related divisions. Together, these initiatives should allow us to deliver
       on our medium-term ambition of an RoTE of 10% to 12% in a normalized
       environment, subject to market and economic conditions, while maintaining a
       strong balance sheet.”

       44.     On February 18, 2021, Credit Suisse issued press releases announcing its fiscal year

2020 (“FY20”) and fourth quarter 2020 (“4Q20”) financial results for the period ended December

31, 2020. Emphasizing the Company’s “[s]trong underlying performance positions bank to

accelerate growth,” Credit Suisse “[r]eported 4Q20 pre-tax loss of CHF 88 mn, net revenues of CHF

5.2 bn,” “[r]eported FY20 pre-tax income of CHF 3.5 bn, net revenues of CHF 22.4 bn, diluted

earnings per share of CHF 1.06; and “FY20 adjusted pre-tax income, excluding significant items, of

CHF 4.4 bn, up 6% versus 2019.” The release further quoted defendant Gottstein, who highlighted

the Company’s purportedly robust business metrics and financial prospects and claimed that the

Company’s strong balance sheet continued supporting an increased dividend and massive stock

buyback program, stating in pertinent part as follows:

       Thomas Gottstein, Chief Executive Officer of Credit Suisse Group AG,
       commented: “Despite a challenging environment for societies and economies in
       2020, we saw a strong underlying performance across Wealth Management and
       Investment Banking, while addressing historic issues. We remained focused on
                                               - 15 -
           Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 17 of 36




       serving our clients around the globe and on delivering value to our shareholders.
       The steady execution of the strategic initiatives we announced last July supports
       our growth agenda and allows for further investment in our businesses. Looking
       forward into 2021 and beyond, we aim to further accelerate growth in Wealth
       Management and deliver sustainable returns in Investment Banking.”

                                         *      *       *

       Strong capital position and disciplined capital distribution:

              •        CET1 ratio of 12.9% as of the end of 2020

              •        Total capital distribution of ~ CHF 1 bn in 2020;

              •        Proposal to our shareholders to increase 2020 dividend by 5.4% vs
                       2019 (CHF 0.2926 per share)

              •        Started our share buyback program for 2021 in January, targeting a
                       total of CHF 1.0 -1.5bn for the full year

                                         *      *       *

       OUTLOOK

               We would caution that the COVID-19 pandemic is not yet behind us and,
       notwithstanding the continued fiscal and monetary stimuli, the pace of recovery
       remains uncertain. Credit Suisse has seen a strong start to 2021, led by a
       substantial YoY increase in client activity. Our Investment Bank is benefitting from
       a particularly strong performance in capital markets issuance activity and from a
       continued good performance across both Fixed Income and Equity Sales & Trading.
       This increase in client activity is also benefitting all three of our Wealth
       Management-related businesses, led by growth in APAC, while recurring
       commissions and fees are stable with higher assets under management offsetting the
       strengthening of the Swiss Franc. While net interest income remains lower than in
       1Q20 due to interest rate reductions and the weaker US dollar, this impact is
       stabilizing sequentially and, assuming unchanged FX rates from current levels, we
       would expect this to improve as we plan to increase our lending volumes.

               We remain fully focused on delivering outstanding products and services to
       our clients, supporting them through the persisting COVID-19 pandemic and the
       resultant economic challenges. With the CET1 capital ratio at 12.9% as of the end
       of 2020, we continue to focus on deploying most of the marginal capital generated
       into Wealth Management as well as disciplined capital distribution based on
       dividend growth of at least 5% per annum, including a proposed dividend per share
       of 0.2926 in respect of the 2020 dividend, and an ongoing share buyback program
       of up to CHF 1.5 bn, with at least CHF 1.0 bn expected for 2021.

(Footnotes omitted.)
                                              - 16 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 18 of 36




       45.     As to “[r]egulatory capital,” the release stated that “[a]s of the end of 4Q20, our Bank

for International Settlements (BIS) common equity tier 1 (CET1) ratio was 12.9% and our risk-

weighted assets (RWA) were CHF 275.1 billion.” Further detailing these important metrics, the

release stated in pertinent part as follows:

       Capital metrics

              The CET1 ratio was 12.9% as of the end of 4Q20 compared to 13.0% as of
       the end of 3Q20. Credit Suisse’s tier 1 ratio was 18.6% as of the end of 4Q20
       compared to 18.3% as of the end of 3Q20. The total capital ratio was 19.0% as of
       the end of 4Q20 compared to 18.7% as of the end of 3Q20.

               CET1 capital was CHF 35.4 billion as of the end of 4Q20, a 5% decrease
       compared to CHF 37.1 billion as of the end of 3Q20, mainly reflecting a negative
       foreign exchange impact and a net loss attributable to shareholders. CET1 capital
       was also impacted by the reversal of unrealized gains on certain investments that are
       not eligible for CET1 recognition, a regulatory adjustment of defined benefit pension
       plan assets and the dividend accrual, partially offset by a regulatory adjustment of
       deferred tax assets. Total eligible capital was CHF 52.2 billion as of the end of
       4Q20, a 2% decrease compared to CHF 53.3 billion as of the end of 3Q20, mainly
       reflecting lower CET1 capital.

               RWA was CHF 275.1 billion as of the end of 4Q20, a 4% decrease compared
       to CHF 285.2 billion as of the end of 3Q20. Decreases in RWA were mainly related
       to foreign exchange movements, movements in risk levels in credit risk and internal
       model and parameter updates related to credit risk. These decreases were partially
       offset by methodology and policy changes related to credit risk and movements in
       risk levels in market risk. The movement in methodology and policy changes
       reflected the phase-in of certain Basel III revisions for credit risk, including SA-CCR
       for derivatives, mainly in International Wealth Management, equity investments in
       funds and central counterparty default fund contributions.

       Leverage metrics

             The BIS tier 1 leverage ratio was 6.4% as of the end of 4Q20, with a BIS
       CET1 component of 4.4%.

                The leverage exposure was CHF 799.9 billion as of the end of 4Q20, a 3%
       decrease compared to CHF 824.4 billion as of the end of 3Q20. The decrease in
       leverage exposure was mainly due to the decrease in the consolidated balance sheet
       due to the negative foreign exchange impact, partially offset by higher operating
       activities. For 4Q20, the leverage exposure excluded CHF 110.7 billion of cash held
       at central banks, after adjusting for the dividend paid in 2020, as permitted by
       FINMA in response to the COVID-19 pandemic.

                                                - 17 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 19 of 36




       46.     Concerning the Company’s “[s]hare buyback” and “[d]ividend proposal,” the release

stated in pertinent part as follows:

               As announced on October 29, 2020, the Board of Directors approved an
       additional share buyback program for 2021 of up to CHF 1.5 billion. We expect to
       buy back at least CHF 1.0 billion of shares in 2021, subject to market and economic
       conditions. We commenced the 2021 share buyback program on January 12, 2021
       and are acquiring our own shares on a second trading line on the SIX, subject to
       deduction of applicable Swiss federal withholding tax. Shares repurchased in 2021
       are expected to be cancelled by means of a capital reduction to be proposed at a
       future AGM of shareholders.

                                          *       *       *

              Our Board of Directors will propose to the shareholders at the AGM on April
       30, 2021 a cash distribution of CHF 0.2926 per share for the financial year 2020.
       50% of the distribution will be paid out of capital contribution reserves, free of Swiss
       withholding tax and will not be subject to income tax for Swiss resident individuals
       holding the shares as a private investment, and 50% will be paid out of retained
       earnings, net of 35% Swiss withholding tax.

       47.     During a conference call held with stock analysts and investors that day, defendant

Gottstein emphasized the strength of his management, accountability to shareholders, transparency,

business metrics and financial prospects during his opening remarks, stating in pertinent part as

follows:

               We entered 2021 with strong momentum, as evidenced by our best January
       in a decade. Pretax income for the month was up year-on-year across all divisions.
       Investment banking revenues are up substantially from the same period in 2020.
       Notwithstanding the fragility of the global economy due to the pandemic, the growth
       strategy that I will discuss with you today puts us in an excellent position to build
       on our progress and to achieve our midterm ambitions that we set out at our
       investor update in December and which we reaffirm today.

                                          *       *       *

               At our investor update two months ago, I spoke about my personal priorities
       and the importance of dealing with legacies and of accountability, which is one of
       the pillars of our refreshed code of conduct that we unveiled last month. Some of
       the cases I mentioned date back many years. Nevertheless, these cases have affected
       our results in 2020. In light of the COVID-19 situation and resulting economic
       environment and together with our assessment of shareholder returns in 2020, we
       have decided, with the approval of the Board of Directors, to lower our overall bonus

                                                - 18 -
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 20 of 36




        pool by 7% for 2020 compared to the previous year. We are reducing short-term
        incentive awards for the Executive Board to an even greater extent. This decision
        underscores to our employees, clients, shareholders and stakeholders that
        accountability and transparency are of the highest priority for us at Credit Suisse.
        As you can see on the left side of the slide, we executed four strategic initiatives to
        support our growth agenda. These refinements are expected to generate
        approximately CHF400 million and CHF450 million in savings per annum from
        2022 onwards. We are targeting growth investments of CHF300 million to
        CHF600 million in 2021 across Wealth Management and the Investment Bank.
        This is accompanied by investments in relationship manager recruitment, ESG
        products and private markets. We intend to invest most of our marginal capital
        generated into Wealth Management to deploy into lending. In 2020, we made a total
        capital distribution of around CHF one billion through our 2019 dividend and 2020
        share buyback. Our strong capital position, a CET1 ratio of 12.9% at year-end
        2020, allows us to invest and capture growth opportunities while providing
        attractive capital return through dividends and share buybacks.

        48.     Defendants’ statements and omissions identified in ¶¶37-47, above, were materially

false and misleading when made. The true facts, which were known or recklessly disregarded by

defendants but concealed from the investing public during the Class Period, were as follows:

                (a)     Credit Suisse’s co-mingling of its lending, asset management, and private

wealth management functions and imprudently aggressive pursuit of fees had materially diminished

the Company’s ability to properly assess and manage its own risk exposure to high-risk clients and

potential liabilities from client losses;

                (b)     Credit Suisse had ignored numerous red flags in connection with the Greensill

funds, such as suspicious shipment activities during an internal compliance check, and overrode the

concerns of the Company’s in-house credit-structuring team in packing and selling billions of

dollars’ worth of Greensill-linked securities to investors;

                (c)     Credit Suisse had conspired with Hwang to allow Archegos to covertly take

on billions of dollars in excessively concentrated and risky positions by utilizing highly leveraged

total return swaps, placing the risk of loss associated with these positions on Credit Suisse and its

investors;

                                                - 19 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 21 of 36




               (d)     Credit Suisse was understating its exposure to risk and thus overstating its

Tier 1 capital ratios in its public statements; and

               (e)     Credit Suisse’s internal controls were inadequate to ensure that the

Company’s potential liability to customers and losses arising from its exposure to customer losses

were properly accounted for, managed and disclosed to investors.

       49.     On March 1, 2021, Credit Suisse froze $10 billion in funds that were invested in

Greensill’s financial products and held by its supply-chain investment funds.

       50.     Then, on March 8, 2021, Greensill filed for insolvency protection, as it found itself

unable to repay a $140 million loan to Credit Suisse. According to the Financial Times, more than

1,000 investors in the Greensill funds marketed were unable to exit their positions.

       51.     By March 10, 2021, media reports revealed that Greensill investors had retained

counsel and intended to sue Credit Suisse for their losses because Credit Suisse continued to market

the biggest of the funds as a fully insured, low-risk product despite a decision by insurers during the

summer of 2020 not to renew coverage. Fremault, an attorney representing investors in the funds

who had suffered losses of up to 60%, stated that the investors were reviewing their legal options,

including potential lawsuits. The fund in question, Credit Suisse (Lux) Supply Chain Finance Fund,

was promoted as fully insured and this played a key part in the investors’ decision to choose it as a

safe option. “Investors were not informed that the insurance companies decided during the summer

2020 that they would no longer insure the underlying receivables with effect as from March 1,”

Fremault said as reported by Bloomberg News on March 10, 2021. The Financial Times has since

reported that Greensill’s collapse could cost Credit Suisse’s clients billions of dollars in losses,

leaving the Company exposed to immense potential liability.




                                                - 20 -
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 22 of 36




        52.     As the market digested this news, the market price of Credit Suisse ADRs collapsed

from its close of $14.70 per ADR on March 1, 2021 to close at $12.85 per ADR by March 12, 2021,

on unusually high volume, a decline of almost 13%. However, because the full truth was not

disclosed, the price of the ADRs remained artificially inflated.

        53.     On March 16, 2021, Credit Suisse issued a press release attempting to downplay the

severity of the Greensill debacle, while acknowledging that $10 billion of investor funds were at

risk, stating in pertinent part as follows:

                With regard to the suspension and liquidation of the supply chain finance
        funds (with an aggregate net asset value of approximately USD 10 billion as
        published in late February 2021) managed by Credit Suisse Asset Management
        (CSAM) with assets originated and structured by Greensill Capital, Credit Suisse’s
        priority remains the recovery of funds for CSAM’s investors. CSAM are working
        closely with the administrators of Greensill Capital, Grant Thornton, and with other
        parties to facilitate this process. Initial redemption repayments totaling USD 3.1
        billion across the four funds have been made beginning on March 8, 2021. The
        funds’ management companies intend to announce further cash distributions over the
        coming months, and we will update fund investors accordingly. With respect to the
        collateralized USD 140 million bridge loan made by Credit Suisse to Greensill
        Capital last year, USD 50 million has been recently repaid by the administrators of
        Greensill Capital, reducing the outstanding collateralized loan to USD 90 million.
        While these issues are still at an early stage, we would note that it is possible that
        Credit Suisse will incur a charge in respect of these matters.

        54.     On March 18, 2021, Credit Suisse announced that, in light of the Greensill implosion

and resulting legal, reputational and financial liability that had resulted, the Company had replaced

its CEO of Asset Management and that the Asset Management business would be separated from the

International Wealth Management division and managed as a new separate division.

        55.     Also on March 18, 2021, Credit Suisse filed its FY20 Annual Financial Report with

the SEC on Form 20-F which was signed and certified as to the Sarbanes Oxley Act of 2002 by

defendants Gottstein and Mathers. As to Credit Suisse’s Tier 1 capital ratios and ability to increase

the dividend and continue the stock buyback program, the Form 20-F stated in pertinent part as

follows:
                                                - 21 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 23 of 36




       Creating value for shareholders

               In keeping with our intention to increase the ordinary dividend per share by
       at least 5% per annum, the Board of Directors will propose a cash distribution of
       CHF 0.2926 per share for the 2020 financial year to shareholders at the Annual
       General Meeting on April 30, 2021. Half of the distribution will be paid out of
       capital contribution reserves, free of withholding tax and not subject to income tax
       for Swiss resident individuals who hold the shares as a private investment; the
       remaining half will be paid out of retained earnings, net of 35% Swiss withholding
       tax.

                                           *       *       *

               Our share buyback program for 2021, through which we intend to buy back
       shares amounting to at least CHF 1.0 billion with an upper limit of CHF 1.5
       billion, subject to market and economic conditions, kicked off in January. The
       shares bought back in 2021 are expected to be cancelled via a capital reduction, in
       line with a resolution expected to be passed at a later Annual General Meeting.

       Resilient business model generates capital

               Our resilient diversified business model allows us to continue to generate
       capital. Already at the end of 2019, our capital and leverage ratios met the Swiss
       regulatory requirements that took effect in 2020. We strengthened our capital base
       once again last year. This is reflected in our common equity tier 1 (CET1) ratio,
       which rose from 12.7% at the end of 2019 to 12.9% at the end of 2020.

               Reflecting the fourth quarter results, the Group’s Return on Tangible Equity
       (RoTE)** declined to 6.6% for the full year 2020. For the first nine months of 2020,
       this figure stood at 9.8%, higher than the 8.7% reported for the full year 2019. We
       are maintaining our medium-term RoTE** target of 10-12%, in a normalized
       environment and subject to market and economic conditions. Diluted earnings per
       share for 2020 amounted to CHF 1.06, compared to CHF 1.32 for 2019, while the
       tangible book value per share** remained stable at CHF 15.80 at the end of 2020,
       compared to CHF 15.88 at the end of 2019.

       56.     On Friday, March 26, 2021, several of the large banks offering prime brokerage

services to Archegos – including Morgan Stanley, Goldman Sachs and UBS – suddenly began

liquidating billions of dollars’ worth of shares that Archegos had swap positions on at fire sale prices

after Archegos had failed to meet a margin call. By the time Credit Suisse tried to liquidate its own

holdings of stocks underlying Archegos’ swap contracts over the ensuing weekend, prices had

already collapsed and Credit Suisse quickly racked up billions of dollars in losses.

                                                 - 22 -
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 24 of 36




        57.     After the market price of Credit Suisse ADRs plunged between Friday, March 26 and

Monday, March 29, 2021 on this news, Credit Suisse issued a press release on March 29, conceding

that “the loss resulting from this exit . . . could be highly significant and material to our first quarter

results.” The Financial Times then pegged Credit Suisse’s estimated losses at between $3 billion

and $5 billion, more than a year’s worth of the Company’s net profit.

        58.     On March 30, 2021, the SEC summoned all of the banks embroiled in the Archegos

affair, then being called “one of the biggest fund blowups in years.” S&P Global Ratings

downgraded Credit Suisse’s corporate debt rating that day to negative from stable, substantially

increasing the Company’s costs of capital. S&P’s press release stated in pertinent part that “[i]n our

view, there is a meaningful risk that clarification of the reasons for a potential material loss related to

a single client may reveal deficiencies in Credit Suisse group’s risk management system or a risk

appetite that is not commensurate with the current ratings.” The report added that, “[a]s a result of

its investment banking and asset management activities, Credit Suisse’s risk profile remains complex

and entails financial and nonfinancial risks.” S&P further lamented that “[m]anagement of its

relationships with the U.S. hedge fund and Greensill group also has potential to damage the bank’s

reputation, which was already tarnished following high-profile governance issues in 2020 and

culminated with its CEO’s departure,” referring to defendant Gottstein’s predecessor as CEO

stepping down after a high-profile corporate espionage scandal.

        59.     As reported by The Wall Street Journal on March 31, 2021, Credit Suisse “had a core

capital buffer of 12.9% at year-end” and “[i]f the Archegos hit is $4 billion, that ratio could fall by

roughly 1 percentage point to well below the 12.5% minimum targeted by the lender.” According to

The Wall Street Journal, even if the Company’s capital ratios remain high enough to preclude its a




                                                  - 23 -
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 25 of 36




need to raise additional capital, Credit Suisse “[s]hareholders can expect a suspension of its share

buyback program at the least.”

        60.     The market price of Credit Suisse ADRs fell another nearly 20% on this news,

declining from a close of $13.21 per ADR on March 25, 2021 to close at $10.60 per ADR on March

31, 2021, on unusually high trading volume.

        61.     On April 6, 2021, Credit Suisse revealed that it would record a charge of 4.4 billion

francs ($4.7 billion) in the first quarter 2021 on the Archegos losses, resulting in a 900 million franc

loss for the first quarter 2021. The Company also disclosed that Brian Chin, the CEO of its

Investment Bank, and defendant Warner, its Chief Risk and Compliance Officer, were stepping

down immediately. Critically, Credit Suisse slashed its dividend by two-thirds to 0.10 francs per

share and halted its plan to resume share buybacks. The Company also launched separate external

investigations into both the Archegos and Greensill debacles and a “tactical crisis committee” to deal

with the fallout.

        62.     On April 8, 2021, The Wall Street Journal, in a report entitled “Credit Suisse Ignored

Warnings Before Archegos and Greensill Imploded,” reported that Credit Suisse executives had long

known about the excessive risks posed by the Company’s Archegos and Greensill investments, but

failed to disclose these facts to investors. For example, the report stated that Credit Suisse had

ignored serious red flags, including concerns that Greensill was taking operational shortcuts, the

firing of an employee working with Greensill, and suspicious shipments identified in an internal

audit, when marketing its Greensill-linked funds to investors.

        63.     On April 13, 2021, Credit Suisse provided an update on the Company’s Greensill

funds. The update stated that the cash position of the funds only stood at $5.4 billion, out of an




                                                 - 24 -
                Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 26 of 36




initial $10 billion. The Company also acknowledged $2.3 billion worth of problematic loans in its

Greensill funds.

          64.     As a result of defendants’ false statements, Credit Suisse ADRs traded at inflated

prices during the Class Period. However, after the above revelations seeped into the market, the

price of the Company’s ADRs was hammered by massive sales, sending it down nearly 30% from its

Class Period high.

                           ADDITIONAL SCIENTER ALLEGATIONS

          65.     As alleged herein, Credit Suisse and the Individual Defendants acted with scienter in

that they: (i) knew that the public documents and statements issued or disseminated in the name of

the Company were materially false and misleading; (ii) knew that such statements or documents

would be issued or disseminated to the investing public; and (iii) knowingly and substantially

participated or acquiesced in the issuance or dissemination of such statements or documents as

primary violations of the federal securities laws. As set forth herein in detail, these defendants, by

virtue of their receipt of information reflecting the true facts regarding Credit Suisse, their control

over, and/or receipt and/or modification of Credit Suisse’s allegedly materially misleading

statements and/or their associations with the Company which made them privy to confidential

proprietary information concerning Credit Suisse, participated in the fraudulent scheme alleged

herein.

                                         NO SAFE HARBOR

          66.     The “Safe Harbor” warnings accompanying Credit Suisse’s reportedly forward-

looking statements (“FLS”) issued during the Class Period were ineffective to shield those

statements from liability. To the extent that projected revenues and earnings were included in the

Company’s financial reports prepared in accordance with GAAP, including those filed with the SEC



                                                 - 25 -
              Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 27 of 36




on Form 6-K, they are excluded from the protection of the statutory Safe Harbor. See 15 U.S.C.

§78u-5(b)(2)(A).

        67.     Defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

authorized and/or approved by an executive officer of Credit Suisse who knew that the FLS was

false. None of the historic or present tense statements made by defendants were assumptions

underlying or relating to any plan, projection or statement of future economic performance, as they

were not stated to be such assumptions underlying or relating to any projection or statement of future

economic performance when made, nor were any of the projections or forecasts made by defendants

expressly related to or stated to be dependent on those historic or present tense statements when

made.

                        LOSS CAUSATION AND ECONOMIC LOSS

        68.     During the Class Period, as detailed herein, defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of Credit Suisse ADRs

and operated as a fraud or deceit on purchasers of Credit Suisse ADRs. As detailed above, when the

truth about Credit Suisse’s misconduct was revealed, the value of Credit Suisse ADRs declined

precipitously as the prior artificial inflation no longer propped up the ADR price. The decline in the

price of Credit Suisse ADRs was the direct result of the nature and extent of defendants’ fraud

finally being revealed to investors and the market. The timing and magnitude of the ADR price

decline negate any inference that the losses suffered by plaintiff and other members of the Class

were caused by changed market conditions, macroeconomic or industry factors, or Company-

specific facts unrelated to defendants’ fraudulent conduct. The economic loss, i.e., damages,

suffered by plaintiff and other Class members was a direct result of defendants’ fraudulent scheme to

artificially inflate the prices of Credit Suisse ADRs and the subsequent significant decline in the
                                                - 26 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 28 of 36




value of Credit Suisse ADRs when defendants’ prior misrepresentations and other fraudulent

conduct were revealed.

       69.      At all relevant times, defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by plaintiff and other

Class members. Those statements were materially false and misleading through their failure to

disclose a true and accurate picture of Credit Suisse’s business, operations and financial results as

alleged herein. Throughout the Class Period, defendants issued materially false and misleading

statements and omitted material facts necessary to make defendants’ statements not false or

misleading, causing the price of Credit Suisse ADRs to be artificially inflated. Plaintiff and other

Class members purchased Credit Suisse ADRs at those artificially inflated prices, causing them to

suffer damages as complained of herein.

                      APPLICABILITY OF PRESUMPTION OF RELIANCE

       70.      Plaintiff and the Class are entitled to a presumption of reliance under Affiliated Ute

Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against defendants

are predicated upon omissions of material fact for which there was a duty to disclose.

       71.      Plaintiff and the Class are also entitled to a presumption of reliance pursuant to Basic

Inc. v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because the market for

Credit Suisse ADRs was an efficient market at all relevant times by virtue of the following factors,

among others:

                (a)     Credit Suisse ADRs met the requirements for listing, and were listed and

actively traded on NYSE, a highly efficient market;

                (b)     Credit Suisse regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of press releases on the


                                                 - 27 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 29 of 36




national circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services; and

               (c)     Credit Suisse was followed by a number of securities analysts employed by

major brokerage firms who wrote reports which were distributed to the sales force and certain

customers of their respective brokerage firms. These reports were publicly available and entered the

public marketplace.

       72.     As a result of the foregoing, the market for Credit Suisse ADRs promptly

incorporated current information regarding the Company from publicly available sources and

reflected such information in the prices of the ADRs. Under these circumstances, all those who

transacted in Credit Suisse ADRs during the Class Period suffered similar injury through their

transactions in Credit Suisse ADRs at artificially inflated prices and a presumption of reliance

applies.

       73.     Without knowledge of the misrepresented or omitted material facts, plaintiff and

other Class members purchased or acquired Credit Suisse ADRs between the time defendants

misrepresented and failed to disclose material facts and the time the true facts were disclosed.

Accordingly, plaintiff and other Class members relied, and are entitled to have relied, upon the

integrity of the market prices for Credit Suisse ADRs, and are entitled to a presumption of reliance

on defendants’ materially false and misleading statements and omissions during the Class Period.

                              CLASS ACTION ALLEGATIONS

       74.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of Credit Suisse ADRs

during the Class Period. Excluded from the Class are defendants and members of their immediate

families, the officers and directors of the Company, at all relevant times, and members of their


                                               - 28 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 30 of 36




immediate families, the legal representatives, heirs, successors or assigns of any of the foregoing,

and any entity in which defendants have or had a controlling interest.

       75.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Credit Suisse ADRs were actively traded on the NYSE.

While the exact number of Class members is unknown to plaintiff at this time and can only be

ascertained through appropriate discovery, plaintiff believes that there are thousands of members in

the proposed Class. Record owners and other members of the Class may be identified from records

maintained by Credit Suisse or its transfer agent and may be notified of the pendency of this action

by mail, using the form of notice similar to that customarily used in securities class actions.

       76.     Plaintiff’s claims are typical of the claims of the members of the Class as all members

of the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that is

complained of herein.

       77.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       78.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)      whether the 1934 Act was violated by defendants as alleged herein;

               (b)      whether statements made by defendants misrepresented material facts about

the business, operations and management of Credit Suisse; and

               (c)      to what extent the members of the Class have sustained damages and the

proper measure of damages.




                                                - 29 -
             Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 31 of 36




       79.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                             COUNT I

                     For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                    Against All Defendants

       80.     Plaintiff incorporates ¶¶1-79 by reference.

       81.     During the Class Period, defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       82.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)     employed devices, schemes and artifices to defraud;

               (b)     made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

               (c)     engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon plaintiff and others similarly situated in connection with their purchases of Credit Suisse

ADRs during the Class Period.

       83.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Credit Suisse ADRs. Plaintiff and the Class

would not have purchased Credit Suisse ADRs at the prices they paid, or at all, if they had been

                                                - 30 -
                Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 32 of 36




aware that the market prices had been artificially and falsely inflated by defendants’ misleading

statements.

                                              COUNT II

                               For Violation of §20(a) of the 1934 Act
                                      Against All Defendants

          84.     Plaintiff incorporates ¶¶1-83 by reference.

          85.     The Individual Defendants acted as controlling persons of Credit Suisse within the

meaning of §20(a) of the 1934 Act. By reason of their positions with the Company, and their

ownership of Credit Suisse stock, the Individual Defendants had the power and authority to cause

Credit Suisse to engage in the wrongful conduct complained of herein. Credit Suisse controlled the

Individual Defendants and all of its employees. By reason of such conduct, defendants are liable

pursuant to §20(a) of the 1934 Act.

                                      PRAYER FOR RELIEF

          WHEREFORE, plaintiff prays for judgment as follows:

          A.      Declaring this action to be a proper class action pursuant to Fed. R. Civ. P. 23 and

appointing plaintiff as a lead plaintiff and approving its selection of lead counsel;

          B.      Awarding plaintiff and the members of the Class damages, including interest;

          C.      Awarding plaintiff’s reasonable costs and attorneys’ fees; and

          D.      Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.




                                                 - 31 -
          Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 33 of 36




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: April 16, 2021                      ROBBINS GELLER RUDMAN & DOWD LLP
                                           SAMUEL H. RUDMAN
                                           MARY K. BLASY


                                                          s/ Samuel H. Rudman
                                                         SAMUEL H. RUDMAN

                                           58 South Service Road, Suite 200
                                           Melville, NY 11747
                                           Telephone: 631/367-7100
                                           631/367-1173 (fax)

                                           ROBBINS GELLER RUDMAN & DOWD LLP
                                           BRIAN E. COCHRAN
                                           200 South Wacker Drive, 31st Floor
                                           Chicago, IL 60606
                                           Telephone: 312/674-4674
                                           312/674-4676 (fax)

                                           VANOVERBEKE, MICHAUD & TIMMONY,
                                             P.C.
                                           THOMAS C. MICHAUD
                                           79 Alfred Street
                                           Detroit, MI 48201
                                           Telephone: 313/578-1200
                                           313/578-1201 (fax)

                                           Attorneys for Plaintiff




                                           - 32 -
            Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 34 of 36




                      CERTIFICATION OF NAMED PLAINTIFF
                    PURSUANT TO FEDERAL SECURITIES LAWS


       CITY OF ST. CLAIR SHORES POLICE AND FIRE RETIREMENT SYSTEM
(“Plaintiff”) declares:
       1.      Plaintiff has reviewed a complaint and authorized its filing.
       2.      Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiff’s counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period in the
securities that are the subject of this action:

 Security                 Transaction                Date               Price Per Share


                                   See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in a class
action that was filed under the federal securities laws within the three-year period prior to
the date of this Certification except as detailed below:
                                             None.




       6.      Plaintiff will not accept any payment for serving as a representative party on
behalf of the class beyond the Plaintiff’s pro rata share of any recovery, except such



                                                                                  CREDIT SUISSE
Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 35 of 36
                   Case 1:21-cv-03385 Document 1 Filed 04/16/21 Page 36 of 36


                                                  SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             ADR

                             Date                       Amount of
                           Acquired                   Shares Acquired   Price

                          12/23/2020                       1,895        $12.73
                          01/28/2021                       3,435        $13.57
                          03/17/2021                       3,804        $12.93
                          03/25/2021                       2,080        $13.04

Prices listed are rounded up to two decimal places.
